Electronically Filed
                                                        Supreme Court
                                                        SCOT-12-0000678
                                                        06-SEP-2012
                                                        02:55 PM



                        NO. SCOT-12-0000678


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   ARWIN R. ECHINEQUE, Plaintiff,


                                vs.


                    STATE OF HAWAI'I, Defendant.



                        ORIGINAL PROCEEDING


                               ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon review of the complaint filed in the supreme court


by plaintiff Arwin R. Echineque on August 20, 2012, it appears


that we lack jurisdiction to consider the complaint.      See HRS §


602-5 (Supp. 2011).   Therefore,


          IT IS HEREBY ORDERED that the complaint is dismissed.


          DATED:   Honolulu, Hawai'i, September 6, 2012.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr.


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack